t c summary opinion united_states tax_court bruce w peterson and lisa a peterson petitioners v commissioner of internal revenue respondent docket no 30229-13s filed date bruce w peterson and lisa a peterson pro_se luke d ortner for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered in not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in and a sec_6662 accuracy-related_penalty of dollar_figure in relation to petitioners’ federal_income_tax after concessions the issues for decision are whether petitioners are liable for tax with respect to taxable retirement income in excess of the amount they reported and an accuracy-related_penalty for an underpayment due to a substantial_understatement of federal_income_tax for background some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in colorado when they filed their petition petitioner began his career of advising individuals on insurance and financial investments as an employee of allstate insurance co allstate in mr peterson petitioner conceded at trial that a distribution of dollar_figure from a roth_ira managed by aviva life_annuity co aviva was subject_to the sec_72 additional tax for an early distribution because his wife had not reached the age of before the distribution an adjustment was also made to petitioners’ claimed medical_expense_deduction because of changes to petitioners’ adjusted_gross_income that adjustment was computational and will not be discussed further petitioners filed a joint federal_income_tax return and a notice_of_deficiency was issued to both of them mrs peterson neither appeared at nor participated in the trial but she will be bound by the court’s decision as he continued through his career and legislation created new investment tools petitioner included those tools in his financial advising his financial advice included advice on retirement investments including annuities individual_retirement_accounts iras and roth iras before embarking on his insurance and financial planning career petitioner completed years of college where he studied finance and business administration in allstate terminated petitioner and all its other employee-agents and offered to rehire them as independent contractors petitioner accepted allstate’s offer and rolled his allstate pension benefits into a simplified_employee_pension plan sep-ira to maintain their tax deferred status his deferred_compensation iras were created by the employee_retirement_income_security_act_of_1974 pub_l_no 88_stat_829 roth iras were created by the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the court takes judicial_notice see fed r evid of the following in allstate terminated over big_number of its employee-agents and offered to rehire them as independent contractors under its preparing for the future reorganization program a class action lawsuit was filed on behalf of the terminated employees but petitioner was not one of the named plaintiffs and there is no evidence in the record that he participated in the lawsuit and the u s equal employment opportunity commission eeoc filed an age discrimination lawsuit against allstate on behalf of approximately former allstate employees allstate agreed to pay dollar_figure million to settle the lawsuit in there is no evidence in the record that petitioner was involved in the eeoc litigation a self-employed_individual can establish a sep-ira which follows the continued package from allstate consisted solely of allstate stock in petitioner purchased an annuity_contract from forethought life_insurance co forethought and rolled over his sep-ira to pay the single-payment premium petitioner believed he had a basis of dollar_figure the amount of the single-payment premium in the contract the annuity_contract was a qualified_individual retirement annuity under sec_408 petitioner relied on internal_revenue_service irs publication individual_retirement_arrangements iras when he decided to purchase the annuity_contract and when he subsequently canceled the contract petitioner did not seek advice from his accountant regarding his purchase or cancellation of the annuity_contract in petitioner’s health declined and he required a medical procedure for which he had to pay dollar_figure out of pocket to cover his medical costs petitioner canceled his forethought annuity_contract and received the cash_surrender_value of the contract forethought mailed petitioner a letter dated date confirming that petitioner had canceled the annuity_contract had received the contract’s cash_surrender_value of dollar_figure and had paid a continued same investment distribution and rollover rules as a traditional_ira petitioner gave no explanation for why he canceled the entire annuity_contract to cover medical_expenses of dollar_figure surrender fee of dollar_figure no federal tax was withheld from the distribution and petitioner was years old at the time of the distribution petitioner’s original plan was to roll over the remaining funds from the annuity_contract into another ira approximately three weeks after the medical procedure petitioner began experiencing complications and he was concerned that a second procedure would be necessary petitioner retained the remaining funds from the annuity_contract petitioners reported dollar_figure of ira_distributions on line 15a of their form_1040 u s individual_income_tax_return this amount included the distributions from forethought and aviva petitioners also reported dollar_figure as the taxable_amount of those distributions on line 15b rollover is typed next to line 15b petitioners’ accountant prepared their return respondent issued petitioners a notice_of_deficiency determining that they had failed to report an additional dollar_figure of taxable retirement income and determining a sec_6662 accuracy-related_penalty against them for an forethought issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting a gross distribution and taxable_amount of dollar_figure petitioner could not explain the discrepancy between the amount reported on the form 1099-r and the amount stated as the cash surrender amount in forethought’s letter dated date underpayment attributable to a substantial_understatement_of_income_tax respondent calculated the unreported taxable retirement income by subtracting the reported taxable_amount of distributions on line 15b and the aviva roth_ira distribution from the total ira_distributions reported on line 15a dollar_figure dollar_figure dollar_figure ' dollar_figure petitioners timely filed a petition with the court for redetermination i burden_of_proof discussion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioners did not argue for a burden shift under sec_7491 and the record does not establish that the prerequisites for a burden shift have been met therefore the burden_of_proof remains theirs ii the forethought annuity_contract distribution sec_408 provides that any amount_paid or distributed out of an ira is includible in the gross_income of the payee or distributee as provided under sec_72 sec_72 is applicable inter alia to amounts received under an annuity_contract but not received as an annuity petitioner’s distribution from forethought was an amount received under an annuity_contract but not received as an annuity amounts received before the annuity_starting_date shall be includible in gross_income to the extent allocable to income_on_the_contract and shall not be includible in gross_income to the extent allocable to the investment_in_the_contract sec_72 sec_1_72-11 income_tax regs this effectively gives a taxpayer a basis in his ira to the extent of his investment_in_the_contract a taxpayer’s investment_in_the_contract is defined as the aggregate amount of premiums or other consideration paid for the contract reduced by the amount received that was previously excludable from gross_income sec_72 if the taxpayer’s investment_in_the_contract is zero all amounts received under the annuity_contract will be includible in gross_income sec_1_72-4 income_tax regs see also sec_1_408-4 income_tax regs petitioner’s single-payment premium for the annuity_contract was dollar_figure he rolled over his sep-ira to pay the annuity_contract premium petitioner testified that he had a basis of around dollar_figure in the annuity_contract he also testified multiple times that the entire amount of his sep-ira was funded with pretax or nontaxed amounts during his direct testimony petitioner stated t he deductions were put in my ira before i paid my income_tax he also stated w hen i invaded the ira i invaded non-taxed moneys additionally petitioner stated that putting after-tax_dollars into the rolled over sep-ira would be a violation of everything i stand for when the court verified that petitioner stipulated that he had purchased the annuity_contract with a rolled-over nontaxed ira for the single-payment premium he responded y ou’re right petitioner’s single-payment premium was funded entirely with amounts that were previously excluded from gross_income and tax deferred therefore petitioner’s basis in the annuity_contract was zero see patrick v commissioner tcmemo_1998_30 aff’d without published opinion 181_f3d_103 6th cir vorwald v commissioner tcmemo_1997_15 sec_1 d income_tax regs petitioner offered into evidence at trial the form 1099-r that forethought had issued to him reporting a distribution and taxable_amount of dollar_figure the parties also offered into evidence a letter from forethought to petitioner that states the cash_surrender_value of the annuity_contract was dollar_figure petitioner could not explain the discrepancy between the amounts on the form 1099-r and the forethought letter and he testified that he had not contacted forethought about the discrepancy it is clear from the total amount of ira_distributions petitioners reported on their return that they had included the amount reported on the form 1099-r not the amount stated in forethought’s letter in that sum petitioner argued that the amount of the ira_distributions reported as taxable was the correct amount because the funds from the annuity_contract were used to pay medical_expenses he relied on irs publication to support his argument petitioner relied on a section of publication chapter about early distributions to support his argument that no additional_amount of his ira_distributions was taxable the section on which petitioner relies discusses distributions made before the taxpayer is age and several exceptions where distributions can be made before one reaches that age that will not incur a additional tax one such exception is for a distribution used to pay unreimbursed medical_expenses the flaw in petitioner’s argument is that the section on early distributions on which he relies concerns the additional tax assessed on early distributions the court notes that irs publications are not authoritative sources of tax law see 381_us_68 congress not the commissioner prescribes the tax laws see also zimmerman v commissioner 71_tc_367 aff’d without published opinion 614_f2d_1294 2d cir 59_tc_456 under sec_72 petitioner was years old when he received the forethought distribution therefore the additional tax under sec_72 does not apply petitioner has confused an exception to the additional tax for an early distribution for unreimbursed medical_expenses with the general_rule that any distribution from an annuity_contract will be includible in gross_income the fact that petitioner used a portion of the distribution to pay medical_expenses does not shield the distribution from taxation petitioner has failed to prove that an additional dollar_figure of his ira_distributions was not a taxable_distribution iii accuracy-related_penalty respondent determined an accuracy-related_penalty of dollar_figure for a substantial_understatement of federal_income_tax sec_6662 and b authorizes a penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are petitioner’s annuity_contract was a qualified_individual retirement annuity under sec_408 thus it constituted a qualified_retirement_plan under sec_4974 therefore the provisions of sec_72 rather than subsec q apply inappropriate because of reasonable_cause or substantial_authority see rule a hall v commissioner 729_f2d_632 9th cir aff’g tcmemo_1982_337 higbee v commissioner t c pincite there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite the understatement of income_tax is dollar_figure which is greater than dollar_figure which in turn is greater than of the tax required to be shown on the return thus the understatement of income_tax for is substantial for purposes of the sec_6662 accuracy-related_penalty pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it can be shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id see also remy v commissioner tcmemo_1997_72 petitioner testified that he gave all of the pertinent documents to his accountant and that it takes about minutes to do his taxes petitioner did not review the return after his accountant prepared it and did not ask his accountant about the discrepancy between the amount on the form 1099-r which was attached to his return and the amount in the forethought letter taxpayers have a duty to review their tax returns before signing and filing them 70_tc_465 aff’d 651_f2d_1233 6th cir reliance on a tax_return_preparer cannot absolve a taxpayer from the responsibility to file an accurate return devy v commissioner tcmemo_2015_110 at citing 88_tc_654 as a general_rule the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer additionally petitioner did not discuss with his accountant his opinion that he had a basis from rolling his sep- ira into an annuity_contract or the subsequent cancellation of the contract and the coinciding distribution neither did he seek any advice when he received contrary reporting information from forethought before filing his return because of petitioner’s experience as a financial and retirement investment adviser his failure to seek his accountant’s advice about his annuity_contract and the cancellation of the contract and the distribution from forethought and his failure to review hi sec_2011 return the court finds that he failed to prove that he acted with reasonable_cause and in good_faith in his effort to assess his proper tax_liability therefore the court will sustain respondent’s determination of an accuracy-related_penalty for an underpayment due to a substantial_understatement_of_income_tax for the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
